 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDVICTOR, PRODUCTS, CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERSOF AMERICA, CIOVICTOR PRODUCTS CORPORATIONandAMALGAMATED LOCAL 842,INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT' AND AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA, CIO.Cases Nos. 5-CA-,319 and 5-CA-321. June 5,1952Decision and OrderOn October 4, 1951, Trial Examiner Ralph Winkler issuedk hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner foundfurther that the Respondent had not engaged in other unfair laborpractices alleged in the complaint and recommended that the com-plaint be dismissed in that respect.Thereafter the Respondent, theGeneral Counsel, and the Union filed exceptions to the IntermediateReport and supporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner' andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions, the briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following additions and modifications.1.The complaint alleged that the Respondent had failed to bargainin good faith with the Union in violation of Section 8 (a) (5) and(1) of the Act. The Trial Examiner found that the record did notsupport this allegation and recommended its dismissal.As no excep-tions to this recommendation have been filed, we will dismiss thecomplaint insofar as it alleges that the Respondent unlawfully re-fused to bargain with the Union.2.The complaint alleged further that on April 11, 1950, the Re-spondent had discriminatorily discharged 31 employees in violationof Section 8 (a) (3) and (1) of the Act. As found by the TrialExaminer, these employees were discharged solely because of 'theiralleged participation in the so-called "Steeley" incident, detailed inthe Intermediate Report.This incident occurred on the first day ofthe strike, April 10, 1950, at the main entrance to the plant, wherethe pickets maintained a moving, circular, line of 25 men a few feet'Pursuant to Section 3 (b) of the Act, the Board has delegated its powers in connectionwith this case to a three-member panel[Chairman Herzog and Members Styles andPeterson].99 NLRB No. 83. VICTOR PRODUCTS. CORPORATION517from the plant door.When Steeley, Respondent's official, approachedthe picketlineabout 9, a. m. that day to enter the plant, the pickets,in, response to orders from their leader, Union Representative Bray-ton, voluntarily massed-themselves against the door. Steeley was toldby,Brayton that "nobody was going in ,to work."A general meleeensued,' with the result that Steeley withdrew.It is clear from the, entire record, and we find, that Steeley waseffectively barred from entering the plant either by going through oraround the picket line .2We therefore agree with the Trial Examiner,and find, that the 13 employees who participated in the "Steeley"incident and whose names appear in Appendix A of the IntermediateReport were engaging in unprotected activity and that their 'dis-charge for said activity was not violative of the Act.3.With respect to the remaining 18 employees listed in AppendixB of the Intermediate Report, the evidence is in conflict as to whetherthey were in fact on the picket line at the time of the "Steeley" inci-dent for which they were also discharged.After a careful appraisalof the conflicting testimony, we find upon the record as a whole, inagreement with the Trial Examiner, that they were not in fact onthe picket line during the "Steeley" incident.Accordingly, theirdischarge for engaging in strike activity was violative of the Act, asthe Trial Examiner found.The discharge of employees for engaging in protected concertedactivity violates Section 8 (a) (1) of the Act.Because such dis-charge amounts to a discrimination in hire' and tenure of employ-ment, thereby discouraging membership in the Union, it also violatesSection 8 (a) (3).Moreover, whether the discharges be regarded asa violation of Section 8 (a) (1) or of Section 8 (a) (3), we find thatthe same remedy of reinstatement with back pay is necessary in orderto effectuate the policies of the Act, and that the employees listed inAppendix Bof the Intermediate Report did not engage in any conductwhich would warrant our withholding of this remedy.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Victor ProductsCorporation, Hagerstown, Maryland, its officers, agents, successors,and assigns, shall :1. Cease and desist from :(a)Discouraging membership in International Union, United Au-tomobile, Aircraft and Agricultural Implement Workers of America,CIO, and its Amalgamated Local 842 or in any other labor organiza-2Under these circumstances we, unlike the Trial Examiner,need not and do not passupon the effect of the Board's decision inStandardOil Co.of California,91 NLRB 1540.215233-53-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of its employees, by discharging or refusing to reinstate any ofthem because they haveengagedin union or concerted activity, or bydiscriminating in any othermannerin regard to hire and tenure ofemployment or any term or condition of employment.(b) Interfering with, restraining, or coercing its employees in theexerciseof the right to self-organization, to form labor organizations,to join or assist the aforesaid, or any other labor organization, to bar-gaincollectively through representatives of their own choosing, toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain from any or all ofsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to the employees listed on Appendix B, attached to theIntermediate Report, immediate and full reinstatement to their for-mer orsubstantially equivalent positions without prejudice to their .seniority or other rights and privileges and make them whole for anyloss of pay suffered by themas a resultof the discrimination againstthem, in the manner set forth in the section of the Intermediate Reportentitled "The Remedy.""(b)Upon request, make available to the Board or its agents, for ex-amination and copying; all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of back pay due and the right ofreinstatement under the terms of this recommended order.(c)Post at is plants at Hagerstown, Maryland, and BerkeleySprings,West Virginia, copies of the notice attached to the Inter-mediate Report as Appendix C.4 Copies of said notice, to be fur-nished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by the Respondent, be posted immediately uponreceipt thereof and he maintained by it for sixty (60) consecutivedays thereafter in conspicious places including all places where noticesto employees are customarily posted.The Respondent shall takereasonable steps to insure that such notices are not altered, defaced,or covered by any other material.8However,contrary to the recommendationsof the TrialExaminer, backpay for eachemployee willbe computedfrom the date of his unconditional request for reinstatementafter thestrike, and not from the date of his discharge on April11, 1950.SeeKallaherand Mee, Inc.,87 NLRB 410.4This notice shall be amended by substituting the words"A Decisionand Order" forthe words 'The Recommendation of a Trial Examiner"in the captiontherfofif thisOrder is enforcedby a United States Courtof Appeals,there shallbe substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decreeof the UnitedStates Courtof Appeals, Enforcing an Order." VICTORPRODUCTS'CORPORATION519,(d)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTIIER ORDERED that the complaint be, and it hereby is, dis-missed in all other respects.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges and amended charges duly filed by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America, CIO,(herein separately referred to as the UAW-CIO), and upon charges and amendedcharges duly filed by Amalgamated Local 842, UAW-CIO, (both charging partiesare referred to as the Union unless otherwise indicated), the General Counsel forthe National Labor Relations Board by the Regional Director for the FifthRegion (Baltimore, Maryland), conjoined both proceedings and issued a con-solidated complaint dated November 13,'1950, against Victor Products Corpora-tion, herein called the Respondent.The complaint alleges that the Respondentdiscriminatorily discharged certain named employees in violation of Section8 (a) (3) and (1) of the Act (Labor Management Relations Act, 1947, 61 Stat.136), failed to bargain as required under Section 8 (a) (5) and (1) of the Act,and by other specified conduct violated' Section 8 (a) (1) of the Act. Copies ofthe complaint and charges were duly served upon the Respondent. The Re-spondent filed an answer denying that it had committed the described unfairlabor practices.Pursuant to notice, a hearing was held from January 15 until April 24, 1951,at II4gerstown, Maryland, before, the undersigned Trial Examiner.The GeneralCounsel was represented by counsel and the Respondent by counsel and anotherrepresentative and both parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing on theissues.The Respondent preliminarily moved to dismiss the proceeding for lack ofshowing that the Union is in compliance with Section 9 (f), (g), and th) of theAct.This motion was denied. SeeMcComb Manufacturing, Compqznp et at.,95 NLRB 596;Joseph J. Michalik, d/b/a Service Metal Industries,96 NLRB 10.Another preliminary motion of the Respondent would have dismissed the pro-ceeding on the ground that the complaint included unfair labor practices antedat-ing the filing and service of the charges by more than 6 months. This motionwas denied as it does not appear that the complaint included such ' unfair laborpractices.In any event, I make no finding of unfair labor practices beyond thestatutory 6-month period.The undersigned reserved ruling on other motionsof the Respondent to dismiss the complaint on the merits in its entirety and astoeach separate allegation of unfair labor practices, and disposes of such motionsin accordance with the findings and conclusions to follow. An unopposed motionof the Respondent to dismiss an allegation of discrimination as to Merle L.Michael was granted.The usual motion to conform the pleadings to the proof-was made and granted as to immaterial matters.The parties were granted opportunity to present oral argument before the'Trial Examiner, which they waived, and they were also granted permission tofile briefs and proposed findings of fact and conclusions of law. The GeneralCounsel and the Respondent have filed briefs which I have carefully considered.Upon the entire record in the case, and from his observation of the demeanor ofwitnesses, the Trial Examiner makes the following : 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT-The Respondent is a Maryland corporation with two plantsinHagerstown,Maryland, and single plants at Ranson, West Virginia, and BerkeleySprings,West Virginia, where it is engaged in the manufacture, sale, and distribution ofrefrigeration equipment.The yearly purchases and sales at each of these plantsexceeds $100,000, more than half of which, respectively, involvesinterstate ship-ments.I find that the Respondent is engaged in commerce within the meaning of theAct.II. THE ORGANIZATIONS INVOLVEDThe charging Unions are labor organizations within the meaning of Section2 (5) of the Act.III. THE UNFAIR LABOR PRACTICESThe principal questions involved in this case are whether the Respondentbargained in good faith with the Union for separate units of employees at theRespondent's Hagerstown and Berkeley Springs plants, respectively, and whetherthe Respondent discharged the named employees discriminatorily or for engagingin unlawful picketing conduct at the Respondent's Pope Avenue plant atHagerstown.A. Allegedrefusal to bargain-8 (a) (5)The Respondent has recognized the Union as the exclusive bargaining repre-sentative for a unit of its Hagerstown employees, at least since October 1947, andfor another unit of its Berkeley Springs employees, at least since 1948.Noquestion is raised respecting the appropriateness of these units, which are par-ticularized in the record, or concerning the majority status of the Union to re-present them.Accordingly, I find that the Union is the statutory representativeof such appropriate units within the meaning of Section 9 (a) and (b) of theAct.'The Respondent and the Union were parties to signed collective bargainingagreements from October 1947 until October 1949, covering the Hagerstown unit.These agreements included comprehensive and detailed provisions dealing,among other things, with exclusive recognition of the Union, checkoff of uniondues, seniority in personnel matters, grievance procedure, hours of work andovertime, vacations, wages, etc. Pursuant to the provisions of the last such agree-ment (1948-49), the Union on August 17, 1949, notified the Respondent of its de-sire to modify the terms of the contract in certain specified respects for thefollowing contract term.Meanwhile the Respondent gave the Union a notice ofcontract termination as provided in the contract ; and it advised the Union thatthe Respondent is "ready to enter into agreement with the Union at any timesuggested by the Union, and we look forward to a speedy settlement of ournegotiations for the forthcoming year."Both parties were apparently eager to negotiate a contract to follow the thenoperative agreement which was due to expire on October 17, 1949.1SeeVictor Products Corporation,Cases Nos. 5-RD-36 (Certification of Representa-tives, dated January 13, 1950)and 5--R-1436(Report on Consent Election,dated Decem-ber 2, 1943). VICTOR PRODUCTS CORPORATION521The NegotiationsBargaining meetings beganon September 15, 1949, with each party repre-sented by a negotiating committee, and approximately 10 meetings were held overthe following months until negotiations broke down in April 1950.A Com-missionerof the United States Conciliation Service early entered thenegotiatingscene when the parties did not seem able to resolve their differences 2Meanwhile, the parties had also been conducting separate negotiations in be-half of the Berkeley Springs unit-there had not been a contract covering thisunit-and on October 31, 1949, the Respondent accepted the Union's request thatHagerstown and BerkeleySpringsnegotiations be consolidated in subsequentmeetings.Roy S. Steeley, assistant to the chairman of the board of directors of theRespondent, was the Respondent's principal witness concerning the negotiations.Ernest L. Stine, head of the Union's Hagerstown unit, was the General Counsel'sprincipal witness in this respect.Testifying from notes which each of themhad madecontemporaneously with the meetings, both witnesses gave an accountof eachsession,in addition to which there was received in evidence all relevant-correspondence between the parties.Rather than set forth the details of eachmeeting and thus approximate the length of the transcript, I believe the recordof the negotiations can be boiled down considerably without loss of essence.At the outset of negotiations, the Respondent proposed that thenew Hagers-town contract be the same as the agreement then in effect except for the deletionof the checkoff provision.The Union, on the other hand, desired various revi-sions andadditional monetary benefits in the new contract (e. g., paid vacations,pensionsand revised social security benefits, etc.) as well as a union-shop pro-vision; and when the Berkeley Springs and Hagerstown negotiations were con-solidated, the Union proposed identical contracts for both units.The Respondentlater acceded to the Union's request that the checkoff be retainedand thus itproposed a Hagerstown agreement identical to the terms of the old contract ;the Respondent rejected, purportedly on principle, the union-shop proposals ofthe Union and it also opposed all proposals exceeding the Respondent's financialundertakings in the old contract.The Respondent, while opposing identicalcontracts for Berkeley Springs and Hagerstown on the ground of alleged differ-ence inoperations and employee skills involved, submitted on October 3, 1949,a proposed contract to the Union for the Berkeley Springs unit coveringvariousterms and conditions of employment, and on January 12, 1950, the Companyincreased its wage proposals for Berkeley Springs which the Union rejected.The principal issue in the negotiations was a monetary one. Throughoutthe negotiations the Respondent stated that it was unable to grant the increasedfinancial demands of the Union and that it believed agreementon other issuescould be reached if the Union would withdraw these additional monetary pro-posals.The parties discussed their financial differences many times and at2At a later phase in the negotiations the Union sought to arbitrate the matters in dis-pute, but the Respondent was unwilling to accept this procedure.8 A "union authorization"election in the Hagerstown unit was conducted by the BoardunderSection 9 (e) (1) of the Act and won by the Union in October 1948 (Case No.5-UA-683).Such election,however,was then ineffective to satisfy the statutory require-ments for execution of a union-shop agreement,as the CIO, with which the Union isaffiliated,was not then in compliance with the filing and affidavit requirements of Sec-tion 9 of theAct.SeeN. L.R. B. v. Highland.Park Manufacturing Company, 71S. Ct.758.In the Berkeley Springs unit, moreover, no such election has ever been conducted.Accordingly— I shall not further consider this aspect of the negotiations.There is noobligation to grant a union-shop provision even to a union which is authorized by law toenter into such an agreement,,the Respondent's refusalto grant such provision as evidence of bad faith bargaining in the present case. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDone point during the negotiations the Respondent stated its willingness to turn,over to its employees all yearly profits in excess of 8 percent. In-connectionwith the Respondent's financial condition as it relates to the rejection of theadditional monetary proposals, the record shows that one of the Respondent'stwo Hagerstown plants had suspended all operations in the fall of 1949, thatthe workweek at the other Hagerstown plant had been curtailed from July 1949until spring 1950, and that there also had been additional layoffs during thatperiod.Stine admitted that there never was a time, for example, with respect tonegotiations on October 5, October 13, November 21, 1949, and April 5, 1950,.when the Respondent refused to discuss any item under negotiation.The Union went out on strike on April 10, 1950, in support of its contractdemands, and the Respondent called off a bargaining meeting scheduled that daybecause plant operations were discommoded.However, on April 12,'1950, theRespondent advised the Conciliation Commissioner (who had been attendingthe bargaining sessions) that it was "agreeable to attend any meeting that isset up either by you or requested by the Union" and it several times advised theCommissioner to a similar effect during the following weeks.The GeneralCounseloffered nosubstantial credible evidence that the Union was unaware ofthe Respondent's continuing offer to resume negotiations.On September 7, 1950, the Respondent advised the Union of its intention toincrease wage rates at Hagerstown and Berkeley Springs, to which the Unionresponded,amongother things, that it "has no objection "And on February28, 1951, during the pendency of the hearings in this matter, the Respondent againadvised the Union of its intention to grant another increase in accordance witha Wage Stabilization Board formula.The Union again replied that it did notobject to the increase, but it requesteda meetingto discuss the afore-mentionedformula and "other conditions of employment," following whicha meeting be-tween the parties was held on March 23, 1951. This was the Union's first stepat resuming negotiations since the April 1950 strike, more than 10 months before.Further Findings and ConclusionsThe statutory obligation to bargain toward the end that agreement be reachedrequires that each party sincerely explore the avenues leading toward that goal.In the negotiations under consideration, it was not a case of the Respondent'sunwillingness to reach an agreement. It was, rather, a situation where theUnion wanted substantially greater financial benefits than the Respondent waswilling to grant it.The Act does not compel an employer to accede to a union'sincreased financial demands as a condition of good faith bargaining, as it corre-spondinglydoesnot require a union to withdraw or reduce such demands, and Icannot say that the Respondent indulged in bad faith bargaining by refusing togrant financial proposals of the Union in excess of the provisions of the parties'last preceding contract.The negotiations covered a long period of time duringwhich the Respondent negotiated on all disputed issues and submitted its ownproposals.And, as far as this record is concerned, the Respondent was everavailableand, Ibelieve, desirous to resolve the negotiations by agreement.`4 On March 24, 1950, the Respondent advised the Union that It "is reserving unto itselfthe right to determine the hourly rates of pay. ... 'Taken alone, this is the language ofunilateral determination, which is not the bargaining required by the Act.However,considering the statement in the context of the protracted course of bargaining, IncludingtheRespondent's,willingness to adopt,the,terms of the old Hagerstown agreement, I believethe fair purport of the statement is that the Respondent was unwilling to permit theUnion alone to determine what the wagescale should be. VICTOR PRODUCTS CORPORATION523Under all the circumstances, I am unable to find a preponderance of evidenceto the effect that the Respondent failed to bargain in good faith with the Union.Accdrdingly, I shall recommend dismissing the pertinent allegations of the com-plaint.B. Alleged dcserimtnation-8 (a) (3)The Union instituted a strike at the Respondent's Pope Avenue plant in Ha-gerstown on April 10, 1950, and continued the strike until April 17, 1950. Itspurposewas, as alreadyindicated, to enforce the Union's bargainingdemands.Picket lines were maintained by the Union at various plant entrances duringthe strike, beginning on April 10 at about 5: 30 a. in. On April 11, 1950, theRespondent advised each of the employees involved in this proceeding that hewas discharged "for forcibly blocking entrance to the plant," and the Respondentstated at the hearing that the conduct in question occurred at the so-calledPope Avenue ormain entranceof the plant on themorningof April 10.The burden of proof in this case,as inall unfair labor practice proceedings,is the General Counsel's ; this burden does not extend, however, to mattersrecognizedas affirmative defenses in this field. In cases like the present one,for example, the General Counsel makes out hisprima faciecaseupon proofthat an employerdischarged employees for engaging or because the employerthought the employees were engaging in strike activities ; the employer is thenobliged to show,as theRespondent must in this case in order to prevail, thatitactually predicated these discharges on conduct, albeit in connection withstrike action, beyond the protection afforded under the Act to union or concertedactivitiesRespondent Official Steeley, Plant Manager W. D. Paxson, and PersonnelManager C. L. Hartsock testified concerning the Respondent's reason for thedischarges.Steeley and Paxson testified in substance that written and oralstatementswere obtained under Steeley's direction from supervisory and cler-icalemployeesrespectingthe picket line activities of April 10; that on Tuesdaymorning(April 11) Steeley and Paxson prepared a list of the employees to bedischarged, based upon a compilation of the information received as of thattime;that this list of names or any other list did not specify particular inci-dentsof April 10 upon which the discharges were individually founded ; andthat the discharge notices, dated April 11, were prepared in Paxson's office andthen turned over to Hartsock for distribution to the affected employees. Paxsonand Steeleyfurther testified that, while they discharged the employees fordebarring plant entry on April 10, they did not know at the hearing date whatparticularincidentsof April 10 caused them to terminate each of the individualsin question.The testimony of Hartsock, a Respondent witness, does not square entirelywith that of Steeley and Paxson. Thus Hartsock testified that, while he did,,not participate in deciding which employees were to be discharged,as personnelmanager hewas in a position to know, and that he did know "specifically" and"definitely," why the men were terminated.He explainedwithout substantialcredible contradiction that he had been "in consultation" with Paxson, Steeley,and R.J. Bowers (the Respondent's vice president) at the time and that one of'these named membersof top management informed him when the list of dis-5Mid-Continent Petroleum Corporation,54 NLRB 912, 933 ;Montgomery WardcbCo.,.,Inc.,,et at,90NLRB 1244, 1245;Standard Oil Company of California,91 NLRB 783;.Jefferson Standard Broadcasting Company,94 NLRB 1507. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDchargees was given him for processing on April 11 that the only reason for thedischarges was the debarment of Steeley °Hartsock was a trustworthy witness in respect to his aforestated testimonyand I accordingly find that the Respondent discharged the employees in questionSolelybecause they allegedly debarred Steeley on April 10, 1950.7The ultimate discrimination issue framed by the evidence, is therefore, whetherSteeley was debarred and by whom.' This does not mean, of course, that otherpicket line incidents which were not the reason for the discharges are not materialto this issue of discrimination.They may be material, and I shall so considerthem, insofar as they relate to determining the nature of the picket line whenSteeley was allegedly debarred.Approximately 100 witnesses testified in this matter, most of them giving theiraccounts of the comparatively few happenings at the main entrance on the morn-ing of April 10. It is quite understandable that even honest witnesses wouldgive varying testimony of events more than 9 months before.9 It is also a factthat some individuals are endowed with powers of memory enabling them totestify respecting minute details of events long past without need for even thenormal methods of refreshing memory.However, this case produced manyconflicts of testimony which I cannot attribute either to mistaken, thoughhonest, recollection or to unusual memory ; and, considering all the circumstancesunder which some testimony was uttered, this case would be singularly note-worthy if for no other reason than the feats of recollection of a surprisinglylarge number of individuals, that is, if I were to credit their testimony.Then,also, this case had witnesses whose testimony was demonstrably false becauseof inherent inconsistencies and impossibilities; such as the witness who testifiedin February 1951 that two indivduals named "Tiny" and "Burner" were on thepicket line about 6: 45 on April 10, 1950, and that "Tiny" weighed nearly 400pounds but that "Burner" was about the size of the witness, who weighed approxi-mately 162 pounds.The record shows, however, that "Tiny Burner" is' one andthe same individual.The faulty, though honest, recollection of some witnessesand the dishonest testimony (sometimes only in part) of other witnesses com-pound the difficulties of making fact findings in this matter, particularly in viewof the length of the record and the great number of witnesses involved. 'I shallattempt to reconstruct the material historical facts as the record reveals themtome, based, of course, upon a full consideration of all 'testimony and thedemeanor of the witnesses, the latter factor having no little significance in thisparticular case.The Picket LineThe Pope Avenue entrance where the events in question occurred is 8 feetwide ; it borders as a sidewalk with a single doorstep leading from the sidewalk8Bowers testified that he did not recall having any conversation with Hartsock con-cerning the employees to be discharged and he denied giving a list of dischargees to Hart-sock.Neither Paxson nor Steeley credibly denied having the afore-mentioned conversationwith Hartsock. In evaluating the credibility of these respective witnesses in ascertainingthe reason for the discharges, I have also considered, among other factors, the circumstancethat Hartsock's testimony was given comparatively early in the proceeding at a timewhen, in my opinion, his testimony in this respect was much more entitled to belief, thanthat of Paxson and Steeley who testified later.7I must therefore reject the Respondent's contention, as unsupported by substantialcredible evidence, that it discharged the employees involved for various other incidentsas well.$The General Counsel withdrew a condonation contention which he had earlier maderespecting the discrimination phase of this case.9 There were material discrepancies even in the testimony of the three policeofficers asto whom, as the Respondent asserts, there was no showing of bias or prejudice. VICTOR PRODUCTS CORPORATION525up to the entrance.This entrance consists of three panels, the middle panelbeing the actual door and also being slightly wider than the two end panels.(I estimate this door to be about 3 feet wide.)An arch covers an area 201/2feet by 14 feet immediately in front of this entrance and extends from the build-ing to two supporting columns located at the point where the sidewalk meets thestreet.There are thus three approaches to the entranceway, one on each sideof the arch and the third (which I shall call the center arch and is 8 feet wide)fronting on the street.That portion of the building where the entranceway islocated is somewhat recessed and gradually widens out at a point beyond thearchway to permit normal sidewalk width.1° This particular entrance is prin-cipally used by clerical and managerial personnel.The strike and itsrelated activities at themainentrance were under the prin-cipal direction of Ernest Stine, one of the dischargeesand headof the Union atHagerstown,and Glen R. Brayton, an international representative of the UAW-010. The picket line at themainentrance formed a moving circle, oval in shape,of approximately25 pickets with a constantly changing picket complement.Someof the pickets carried picket signsand a fewothers carried hickory ordogwood sticks which "they woulduse . . . as a cane." 11There were membersof the local police force in attendance at all times.The Respondent contends in effect that ingress was completely blocked at themainentrance during the entire morning of April 10, evento those individualswho may have desired to enter by going around the picket line, and it also assertsthat there was a definite plan to such effect. The General Counsel denies theexistence of such a plan and claims, moreover, that "There was room forpersonswho so desired to enter the plant by walking around the picket line."Many witnesses testified that it was possible for an individual to enter theplant by going around the picket line, whereas many other witnesses testifiedthat the picket line was too close to the building to prevent such manner of entry,particularly when individuals approached the line to enter the plant. I find itimpossible to state with certainty how closely the inner portion of the picket linecircle approached the door or exactly what distance there was between the re-spective pickets in the line.However, the consensus of trustworthy testimonywould estimate, and I find, that the inner portion of the picket line was generallyabout 3 feet from the doorstep as it moved at that point and that there was anapproximate 3-feet distance between the pickets in the line. I also find that asthe moving circular picket line was maintained on the morning of April 10, noindividual could gothrough(as distinguished fromaround)the picket line with-out humping or being bumped by pickets in their normal progress in the line.The Respondent adduced evidence concerning incidentson the picketline thatMonday morningwhich shows,accordingto the Respondent,the debarringcharacter of the line.Sometime that morning Police Chief Jesse Brown asked Brayton in thevicinity of the picket line, whetherBrayton had any plans for the admissionof supervisors and maintenance men intothe plant.Brayton replied,accordingto the uncontradicted testimony of Brown, that "there is nobodygoing in theplant until we get a contract."Brown thereuponadvised Braytonthat he,Brayton,could not"legally restrain anyone from going intothe plant."About 8: 15 that morning while some office girls were congregated acrossthe street from the main entrance,W. L. Currie,the Respondent's chief salesengineer,asked Braytonwhether "therewas anychanceof the office help going.10 The reader is referred to those exhibits containing pictures and a diagram of thisentranceway for a better understanding of the premises.11Testimony of Police Chief Jesse Brown,a Respondent witness.A 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn."Brayton replied that "nobody is entering this plant today" and that Currieshould send the girls home. J. K. Wheeler, another company official, made asimilar request of Brayton, whereupon Brayton replied in substance that "noone would be permitted to enter the plant or the office until the meeting." (Anegotiating meeting had been scheduled to be held later that morning.)Neitherthe office help nor these company officials entered the plant.Also that morning, the Respondent's general counsel, JamesE. Ingram, (notthe counsel of record in this case) approached within several feet of the en-tranceway and stated his desire to enter the plant. Brayton declared that "noone is going to go into this plant today" ; and when Ingram, a slightly builtindividual of 76, announced that his business in the plant was ofa personallegal nature, Brayton replied that Ingram could not enter either in a "privatelaw capacity" or in "the capacity of counsel of the Company." Stine also toldIngram somethingto the effect that Ingram "need[s] a week's holiday, anyhow,and this is just about as good a time as any for you to take it." Ingram did notenter.About 2 or 3 minutes later, Brayton walked across the street from thearchway and told Ingram, according to Ingram's undenied testimony, that"We will let you and Mr. Wheeler go in, but no one else," whereuponIngram re-plied that this was "not satisfactory" and that "if one went in, all of themwent in." "PersonnelManagerHartsock approached the entranceway with a pouch ofmail about7:30 that Monday morning. Either Brayton or dischargee GardnerMyers, or both, told Hartsock, in substance, that "you can't get into the plant" ;and being then advised that Hartsock was bearing mail, Brayton said, "Well, youhave got UncleSam'smail, and let Uncle Sam's mailman carry it." One of thepolice officers in attendance, Christian Bickle,u then offered to escort Hartsockintothe plant, but Hartsock rejected the offer and shortly afterwardgave themail to a United States mail carrier who went through the line, which openedup for him, and entered the plant without incident.Employee Frank Beyard also approached the picket line that morning, to beadvised by Stine, in substance, that "nobody is going to be allowed to enter theplant this morning." Beyard did not enter the plant.The record shows that other employees and company officials individually ap-proached the archway to enter the plant, but left without entering upon beingtold, in substance, either by Stine or Brayton that "no one was going into thephrase also occasionally added to the effect that "you might as well -go home."'"Other employees 15 gave general testimony to a similar effect, but which under"This Ingram event occurred shortly after the Steeley Incident."Sickle and another police officer,Kiser,testifiedthat theline tightened up closer tothe wall as Hartsock approached, which other witnesses deny. I cannot, in good con-science,resolve this particular conflict.14 Superintendent Harry L. Hull, Charles Hutzell,Foreman Clyde Ingram, Kenneth Stig-berg(a plant manager),John Minnich,James Rose(assistant to Respondent's president),Irving Taber, Charles Miller,Foreman Harry Mason,Preston Daley.Another striker,Thomas Kunkleman,alsomade a similar remark to employee Cecile(or Estelle)Gardner, stating,as well, that"We are keeping them out until later."Gard-ner testified that she "was afraid to go in."I do not credit that portion of Harry Mason's testimony,denied by Gardner Myers,that Myers toldBrayton that they would"clean away"the bystanders across the street.Nor do I credit that portion of the testimony of Charles Miller,whom I regard as evasiveand to be believed only with credible corroboration,that when Brayton or Stine told Masonand Miller that "no one was entering the plant"Brayton also said that"he didn't wantanybody to try to enter, because he didn't want anybody to get hurt "15Reuben Darby(a director of the Respondent),Ralph Ford,Foreman H.E.Wharton,William Doflemyer,Virginia Hook. VICTOR PRODUCTS CORPORATION527the circumstances of this case, I cannot accept for the reason, among others, oflack of identification of the individuals making the alleged statement (but whichis cumulative in any event), or as to which I cannot base findings for an inabilityto resolve a conflict of testimony10 (also cumulative), or because I considerthe witnesses 14 wholly unworthy of belief on critical issues.Also that morning Brayton addressed the group of office personnel which hadgathered across the street from the archway. Employee William Bonner testi-fiedwithout credible contradiction that Brayton stated in effect that "we aretrying to run a peaceful picket line here. If you all would care to join it, youmay do so.What we gain or win by this you all also will benefit by it, but ifyou don't want to join the picket line, you may as well go on home, becausenobody is going to get in here this morning." 16The record also shows that some office girls "' had been conversing withseveralpickets in the vicinity of the archway. One of the strikers, Harold Aycoth, re-plied to a question from Helen Bowman, that if she tried to enter the plant, "hewould very politely or gently pick me up and toss me into the street." Anotheroffice girl, Betty Johnson, asked Aycoth "Why can't we go in," whereupon Ay-coth replied that "We don't get paid by letting you in." The record shows, how-ever, that the afore-mentioned girls were making no attempt to enter the plant atthe time and that the Bowman conversation was carried on in a jocular vein.I therefore attach no significance to these incidents insofar as the debarmentissue is concerned.The Respondent also adverts to the testimony of one of the strikers, HarryHammond, that "I guess we tried to keep them all out the best we could .. .kept going around in a ring to keep them out." David Myers, another striker,also testified that the purpose of the picket line was "to keep people from gettinginto the plant that day [but not by] forc[ing] nobody from going through."Only three employees entered the plant that morning and the General Counselcontends that the circumstances under which they did so shows that the picketline was not conducted in a fashion to restrain entry into the plant. Thus,Michael Maley and Plant Manager Paxson individually entered the plant bygoing around the picket line about 6: 30 that morning.According to the testi-mony of Maley, Stine stepped out of the line and told the approaching Maleythat "no one is going to be allowed in here today."Maley further testified thathe nevertheless "walked by him [Stine] and around the picket line" and thatStine "made no move whatsoever." 10Clarence Smeek,one of the;Respandent's 'engiiieers,,testified that as he ap-proached the archway carrying some mail, someone under the archway saidhe could not take anything into the plant. Smeek then spoke to Police OfficerBickle who in turn asked Brayton, "How about letting this fellow in with thismail?"According to Bickle's credible testimony Brayton thereuponsaid,"Okay,fellows, open up and let him in," and Smeek entered.16Hollis Barnes, James Leffier.17 Louis S. Daugherty,Nelson Weaver,Merle Poffenberger, Albert Scott.Another summary of Brayton's remarks, according to the testimony of Police OfficerHarold Riser,was that "they might as well go home ; that there was nobody going to enterthis plant;that what they were striking for was for their benefit as well as those thatwere on strike "16Helen Bowman,Ellen Reed,Virginia Hook.10I do not credit that portion of the testimony of Paxson and Maley to the effect thatE. C Michael,president of the Local Union,attempted to close the door as each of thementered the plant ; and I do not credit Paxson's testimony that Stine shouted to Michael,on the occasion of Paxson's entry, "Why did you let him in?" Stine and Michael crediblydenied this testimony.Nor do I credit that portion of Maley's testimony that Stinestepped out of the line during the incident recounted in the text. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel refers to othercircumstances,in addition to the entryof the three afore-mentioned employees, as negating the inference of debarmentwhich the Respondent would ascribe to the picket line. Thus the record showsthat during a strike by this same Union at the Respondent's plant in 1948 theUnion maintained a circular picket line similar to the line operated on April 10,that the Respondent and the Union had agreed that firemen and watchmenwould enter the plant during the 1948 strike, and that whoever else desiredto enter the plant did so by going around the picket line without obstruction bythe Union.The Respondent refused to enter into such arrangement either be-fore or during the strike under consideration here. Stine testified that thereason for such arrangement from the Union's point of view was not tokeep em-ployees not covered by the arrangement from entering the plant but merelyto enable the covered classifications to enter the plant without being considered asscabsby the picket line.The General Counsel also adverts to the fact that, upon being questioned at thishearing, the employees uniformly disclaimed knowledge of any plans or instruc-tions to them to restrain entry into the plant. So far as the record shows,the only union instruction to the pickets was to keep the line moving.And infurther support of the General Counsel's contention respecting the alleged peace-able nature of picketing activities, the General Counsel also refers to the fact,supported by the record, that Police Chief Brown only once issued instructions tothe pickets concerning their conduct 23Brown (a Respondent witness) testifiedin this connection that on an occasion when individuals were gathered across thestreet from the entranceway, the picket line stopped "momentarily" while Bray-ton requested Brown to move these persons. Brown advised Brayton that he,Brown, would. take care of the matter and that he didn't feel the mentionedindividuals were going to molest the picket line, and he instructed Brayton toresume operation of the picket line.Brayton complied promptly, and Browndispersed the crowd across the street.Brown epitomized the situation to theeffect that "He [Brayton] cooperated with me, and I did with him."Brown also testified that he heard shouts from underneath the archwayaddressed to the people across the street to the effect that they should "go backhome ; you are not going to go to work today." Brown testified that he didn't"construe" the shouts as a "direct order" from those who were shouting. Brownfurther testified that "there was nobody molested, or anything of that kind,that morning," and he saw no pickets "threaten anybody," and that none of hisofficers present at the plant that day had reported to him that on April 10"any individuals approached the picket line and could not get into the plant."The Steeley IncidentThus we have the setting for Steeley'sappearanceat about 9 a. m. At thattime there was a sizeable number of office and supervisorypersonnel (non-strikers) congregated on the sidewalk directlyacrossthe street from the arch-way in addition to onlookers,includingnonstrikers, at all sides of theentrance-way.After speaking privately withsomeof these individuals, Steeley cameacross the street, advancing toward the center arch with "quite a few people[supervisors and office staff]" following "directly in back of him.""Someonein the picket line shouted "HerecomesSteeley."Steeley approached the center21Brown testified that he was in the plant vicinity from about 6: 30 a.in.until about1 p. m. and that during this period he was in the vicinity of the main entrance exceptfor visits "at different intervals" to picket lines at other entrances of the plant.22Testimony of Police Officer Kiser, a Respondent witness. VICTOR PRODUCTS CORPORATION529arch"walkingrapidly and with longstrides" 2'and withsufficientmomentumto bumpone of the striking onlookers,David Myers, who was standing at one ofthe columns,and to propelMyers, staggeringand injured,into the picket line.The linewas operatingin its normal circular fashion, with its inner portionabout 3 feet from the doorway at the time.As Steeley stepped over the curb at the street side of the archway 2 policeofficers fell in beside him, 1 on each side, and "all three went under the archwaybeside one another." 24The situation under the archway then became "justone big congestion"as "officepeople . . . started to come in on all sides [ofthe archway]" and such male personnel as had followed Steeley were "push[ing]and crow[ing] under the archway in back of [Steeley]." 25 Steeley, with theofficepersonnel thus pushing behind him,2° reached and "made contact" withthe outer portion of the picket circle and tried "to break ... through the line." 27And "that is when they all ganged up," Bowman credibly testified further."Everybody behind him [Steeley] pushed through, too."Brayton shoutedsomething to the effect that the pickets should "close up the line.Don't lethim through," and, as Bowman further testified, the pickets "that were closestto the, door got right up to the door, and they went up the stairs and lined upagainst the door."About this time Steeley told the pickets either that theywere discharged or subject to discharge if they didn't let him in. (I estimatethere were no less than 40 individuals including pickets, milling about in thearchway at the time.)Brayton forced himself through the crowd to Steeley-this was the "onlyway" he could have gotten to Steeley in view of the "awful crowd of peoplethere at that particular time" "-and Brayton told Steeley, according toSteeley's uncontradicted testimony,28 that "nobody is going in to work." 70During the short period of congested movement under the archway, Steeleyand Stine came face to face, separated by a few inches, with Steeley standingin the direction of the door.At this point pickets were lodged on the doorstepleading into the plant with other pickets, several men deep, back up againstthem as well as against the plant wall on each side of the doorway. (TheRespondent asserts that the pickets purposely placed themselves in such posi-tion," while the General Counsel claims that they were forced there and thatsome pickets drew back instinctively in self-protection.)Stine was in thismass ofpickets in front of the doorway when Steeley told Stine he would liketo enter the plant.Stine replied that he couldn't move, that he was pinned in,28Testimony of Police Officer Bickle, a Respondent witness.24Testimony of Police Officer Kiser.28Testimony of Helen Bowman,a Respondent witness.20Hollis Barnes,one of the individuals following Steeley, had told Harold Angle andDaniel Phillips earlier that morning that they were "going through...whenever theygot the word."27Testimony of Helen Bowman.28Testimony of Officer Bickle.29Uncontradicted at least by Brayton who did not testify at the hearing.8°Officer Bickle took hold of Brayton at about the time Brayton forced his way to Steeley ;Bickle testified that he did not arrest Brayton because he "did not know what Braytonintended to do."81The Respondent refers in this connection to the testimony of Chester Jones, a strikerwho was in the vicinity of the archway but not on the picket line during the Steeleyincident,Jones testified in effect that the pickets"pushed up" against the door in orderto keep Mr.Steeley from"going through the outer side of,the line." It appears from Jones'further testimony that Jones did not see what happened under the archway until thepicketswere already massed against the door and that his opinion that the picketsintended to keep Steeley out was based on the statement which Bowers had allegedly madeto Steeleyas recounted below,that"they had all the evidence they needed." 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Steeley testified that Stine was "pinned in from the side, but he [Stine]could have stepped forward, because there was a space between Stine andmyself."(The General Counsel states in this connection that Stine was welladvised not to have stepped toward Steeley lest such move "be considered athreatening gesture" ; the Respondent on the other hand, asserts that Stineshould have stepped forward to get out of Steeley's way.)Stine had no sooner answered Steeley, as stated above, when Bowers sug-gested to Steeley that he withdraw from the archway, which Steeley promptlydid.32The picket line re-formed in its normal fashion and immediately afterthis Steeley incident-which I estimate to have lasted no longer than a minuteor two-Brayton and Stine requested Police Officer Kiser to advise Steeley thathe could enter the plant if he wanted to do so and that the Union still desiredan arrangement under which certain employees would enter the plant, asdescribed above, in connection with the 1948 strike.Kiser commented to Bray-admittance of Steeley, and then crossed the street and delivered the messageto Steeley.Steeley's answer to Kiser was "indefinite,"" according to Kiser.Steeley testified that he would have entered the plant "if it had not been forwhat Mr. Brayton and the other pickets said to [him] . . . in the presenceof the pickets that morning."He did not testify that he was unable to enterthe plant by going around instead of through the picket line.Ingram,the Respondent's attorney, testified that later that morning the Con-ciliator advised him that he, the Conciliator, was authorized and requested byBrayton to inform the Respondent that the picket line "would open up and per-mit all of the office help to enter and go to work, but that . . . no productionemployee should be permitted to enter the plant."The Respondent declinedthe offer, stating that "if any went in all must go in."The following morning employees entered themainentrance when a largenumber of policemen broke up 34 the picket line. The line re-formed, however,and during the rest of the week it continued to operate in the same movingcircle, except for fewer pickets, and the employees entered the plant withoutfurther incident by goingaroundthe picket line under the Respondent's in-structions.The Respondent issued its discharge notices on April 11, as already stated.It did not, however, discharge all the strikers who were on the picket line atthe office entrance on April 10 or even all the strikers who were in the vicinityof the picketlineduring the Steeley incident.32The General Counsel adduced testimony to the effect that Bowers also told Steeley onthis occasion,"Roy, we have all the evidence we need" ; whereas Steeley and Bowers denysuch testimony and their own testimony concerning Bowers' statement is to the effect thathe said "it was apparent that we could not get in."3aKiser was unable to recall exactly when he delivered the message to Steeley, althoughhe did remember going across the street to do so ; Stine credibly testified that Kiser "wentacross the street to contact [Steeley]" after receiving the proposal.Steeley did nottestify at all concerning the incidentAs stated in the text, I accordingly find that themessage to Steeley was delivered immediately upon its receipt by Kiser which in turnfollowed right after the Steeley incident.94The General Counsel contends that the Respondent violated Section 8 (a) (1) of theAct by this action against the picket line.However,I am unable to find on the basisof this record,that the conduct of the police officers is attributable to the Respondent.This particular phase of the case was insufficiently developed,even assumingarguendothe Respondent's responsibility for the police'officers' action,to permit me to determinewhy the police officers took such action on April 11 and whether such action was justifiedunder the'circumstances. VICTOR PRODUCTS CORPORATION-531Concluding FindingsThe principal disputants in the controversy under consideration here arethe Respondent,with its right of access to its plant,and the striking employees,with their right to engage in picketing activities.Neither of these rights,even that of peaceful picketing with its free speech aspects,is absolute underall circumstances;for conflicts do arise between them, as happened in thepresent case,and ordinarily are to be resolved on the basis of their reasonableaccommodation one to the other.'Debarment arises where striking employees block entry into a plant, and theobstruction is no less real when individuals are deterred from attempting in-gress by "an effective implied threat of bodily harm . . . should they riskentering the plant."a7Mass picketing,however,does not itself necessarilyconstitute debarment although the circumstance of such mass is relevant todetermining the "potential or calculated restraining or coercive effect" of thepickets on nonstriking employees desiring entry 38And a plan to debar alsowill not itself validly support a discharge,in the absence of overt conduct onthe picket line effectuating such plan; 39 similarly,the "motives(or good in-tentions)"of pickets not to debar also are not controlling where their "wordsand acts" on the picket line otherwise justifies the employer's belief that hecould not enter"save through a fight."N. L. R. B. v. Perfect Circle Company,162 F.2d 566, 573(C. A. 7).In the main,these are the established principles generally governing allegeddebarment situations.The Respondent contends,however, that Steeley had aright to enter the plant by goingthroughas distinguished fromaroundthe picketline, and in this connection it citesStandard Oil Company of California (ElSegundo Refinery),91 NLRB 1540.In that recent case one Leslie became in-volved in a picket line altercation with one of the pickets when Leslie wentthrough the picket line in question.Members Houston and Styles found in theirdissent that"Leslie invited whatever`bumping or jostling' he received when,instead of walking around the picket line, he deliberately went through it andprovoked Rice [the picket whose discharge was in issue]to strike him by hisobscene remark to him." In concluding that Rice's conduct was unprotected, themajority observed that "we cannot agree with the theory apparently suggestedby our dissenting colleagues that Leslie was under some obligation to walkaroundthe picket line and notthroughit."The General Counsel claims that theStandard Oilcase does not support theproposition advanced by the Respondent and that the facts of that case are inasHughes v. Superior Court,339 U S. 460, 464-465 ;Building Service Union v. Gazzan,339 U. S. 532, 536-537;Teamsters Union v. Hanke,339 U. S. 470, 474-475asTeamsters Union v. Hanke,339 U. S 470, 474-478;Niemotko v. Maryland,390 U. S.268 (see particularly the concurring opinion of Justice Frankfuzter, pp. 273-289) ;Local#1150, United Electrical, Radio & Machine Workers of America (Cory Corporation),84 NLRB 972, 977.37 SoconyVacuum Oil Company,78 NLRB 1185, 1186. See also,The InternationalNickel Company, Inc.,77 NLRB 286, 287 (where the Board spoke in terms of a "clearand present danger of bodily harm if they [the nonstrikers] had elected to enter theplant");N L. R B v. Perfect Circle Company,162 F. 2d 566, 573 (C. A. 7),38Local #1150, United Electrical, Radio & Machine Workers of America, et at., (CoryCorporation),84 NLRB 972, 977. See alsoStandard Oil Company of California,91NLRB 783;Hughes v. Superior Court,399 U. S. 460, 466. CompareDearborn G14ssCompany, 78NLRB 891, 892, andSocony Vacuum Oil Company, 78NLRB 11$5, 1186.3e Standard Oil Company of California,91 NLRB 783 (page 5, footnote 11) ; cf.SoconyVacuum Oil Company, 78NLRB 1185, 1186. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDany event distinguishable from the situation under consideration 40The basicposition of the General Counsel is that "the pickets had a right to picket in anorderly, peaceable fashion, so long as the Respondent was provided with a rea-sonable means of ingress and egress" and he also asserts that "the properaccommodation of the rights of the parties in this situation required that theRespondent not insist upon an alleged right to interfere with the picket line."Thus the General Counsel contends that the right of an employer is to enterits plant but that it does not have a right to break through a picket line whereanother convenient mode of ingress, by going around the line, is available atthe same plant entrance. I would accept this argument were it not for theStandardOil case, which I consider as representing a departure from the otherestablished principles set forth above.However, the Board Members in thatcase joined issue on the proposition of law now advanced by the Respondentand I conclude that the majority opinion sustains that proposition.Steeley was therefore entitled to go through the picket line free of jostling,which I do not believe he could have done.41 Accordingly, I conclude that theemployees on the picket line at the time of the Steeley incident were engaging inactivity unprotected within the meaning of the Act as interpreted by theStandard Oilcase and that their discharge by the Respondent was not dis-criminatory.I shall recommend that the complaint be dismissed as to theseindividuals, whose names are set forth in Appendix A.However, I am unableto find substantial trustworthy evidence that the other employees (see Ap.pendix B) named in the complaint, who also were discharged solely becauseof their alleged picketing activity during the Steeley incident, were on thepicket line at that time 42 By discharging these employees, therefore, theRespondent violated Section 8 (a) (1) and 8 (a) (3) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent described in Section III, above, occurringin connection with the Respondent's operations described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as have been found to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair laborpractices, I shall recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.90 The General Counsel also mentions the fact that theStandard Oilcase was decidedby a divided Board. This lack of unanimous Board action does not make the majorityopinion any the less binding.91Stine had testified as follows at a hearing In May 1950 before the Department ofEmployment Security, Division of Unemployment Compensation, Baltimore, Maryland:"Sure we closed up [ranks] when he [Steeley] forced through with the rest of his gangfollowing him.What else could happen when the picket line was revolving and some-body with a group of employees bust through the picket line.What are you going to do?"49The testimony placing various of these individuals on the line during the SteeleyIncident was particularly unreliable(seemy observations on this matter earlier in theReport) and was otherwise lacking in the circumstantial guarantee of trustworthinesswhich I have attempted to apply to my findings respecting all phases of this case.42Montgomery Ward h Co. Inc.,90 NLRB 1244, 1245, and other cases cited in footnote5, supra. VICTOR PRODUCTS CORPORATION533I shall recommend that the Respondent offer to the employees listed onAppendix B immediate and full reinstatement to their former or substantiallyequivalent positions" without prejudice to their seniority or other rights andprivileges and make them whole for any loss of pay suffered by them as aresult of the discrimination by payment to them of a sum of money equal tothe amount they would have earned from the date of their discharge to thedate of offer of reinstatement less their net earnings40 to be computed on aquarterly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, 291-294. Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other such period. It willalso be recommended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the checking of the amount ofback pay due 48Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.The Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]J. Lawson BurnerRobert S. DesmondHarry D. HammondCharles E. HardyEdward M. MillerPaul D. MillerGardner L. MyersHarold N. AycothHoward I. BitnerLeo BoberR. C. DouglasCharles W. FraleyMarvin GayLaurel J. GriffithRay HollandJesse A. IngramAppendixADaniel W. PhillipsEdgar RhoeAlbert W. RowDaniel C ShankErnest L. StineBruce O. WoodringAppendix BJohn T. IngramChester C. JonesJames E. KlineThomas B. KunklemanGeorge A. KyneOliverW. MowenDavid A. MyersJoseph P. RogersSamuel J. RowlandAppendix CNOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :4'The ChaseNational Bank of theCity of New York, San Juan, PuertoRico,Branch,05NLRB 827.41Crossett Lumber Company,8 NLRB 440, 497-8.46F.W. Woolworth Company, supra.215233-53-35 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTdiscourage membership in, or activities on behalf of, INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS'OF AMERICA,CIO, and its AMALGAMATEDLOCAL 842,or in any,other labor organization,by discriminating in regard to hire or tenure ofemployment or any term or conditionof employment.WE WILL NOTinterferewith, restrain, or coerceexercise oftheir rightto self-organization,to form labororganizations,. toloin or assist any labor organization,to bargaincollectivelythrough repre-sentatives of their own choosing,and to engagein concertedactivities forthe purposeof collectivebargainingor other mutualaid or protection, or torefrain fromany or allsuch activitiesexcept to the extentthat such rightmay be affectedby an agreement requiring membership in a labor organization as a condition of employment as authorized in Section 8 (a) (3) of theAct.WE WILL offerto the following named employees immediate and full rein-statement to their former or substantially equivalent positions without preju-dice to anyseniorityor other rights andprivilegesenjoyed and make themwhole for any loss of pay suffered as a result of the discrimination againstthem :Harold N.AycothJohn T. IngramHoward I.BitnerChester C. JonesLeo Bober(Berkeley Springs)James E. KlineR. C. DouglasThomas B. I!CunklemanCharles W. FraleyGeorge A. KyneMarvin GayOliverW. MowenLaurelJ.GriffithDavid A. MyersRay HollandJoseph P.RogersJesse A. IngramSamuel J. RowlandVICTOR PRODUCTS CORPORATION,Employer.Dated --------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days fromthe date hereof,and must notbe altered,defaced, or covered by any other material.CHARMANSERVICECORPORATIONandFRANCISX. FL ORIO.Case No.2-CA-941.June 6,1950Decision and OrderOn December 6, 1951 Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.99 NLRB No. 95.